Exhibit 10.33

CBOT HOLDINGS, INC.

NON-QUALIFIED STOCK OPTION AWARD

Pursuant to the authority reserved to the Compensation Committee of the Board of
Directors of CBOT Holdings, Inc., a Delaware corporation (the “Company”), the
Participant specified below has been granted this option under the CBOT
Holdings, Inc. 2005 Long-Term Equity Incentive Plan (the “Plan”).

1. Terms of Award. The following terms used in this Non-Qualified Stock Option
Award (this “Award”) shall have the meanings set forth in this paragraph 1:

The “Participant” is                                         
                            .

The “Grant Date” is January 2, 2007.

The number of “Covered Shares” is                      shares of the Company’s
Class A common stock.

The “Exercise Price” is $             per share.

The term “Impacted CBOT Employee” means an employee of CBOT Holdings or any of
its Subsidiaries (collectively, the “CBOT”) (a) whose employment is terminated
as a result of the Merger within two years after the closing date of the Merger
or (b) whose base salary is reduced within two years after the closing date of
the Merger and who elects to terminate employment with the CBOT (or with the
surviving entity if such reduction occurs after the closing date of the Merger)
within 10 days after the effective date of the salary reduction.

The term “Merger” means the merger of CBOT Holdings with Chicago Mercantile
Exchange Holdings Inc., as contemplated by the Agreement and Plan of Merger
among Chicago Mercantile Exchange Holdings Inc., CBOT Holdings, Inc. and Board
of Trade of the City of Chicago, Inc., dated October 17, 2006.

Except as expressly provided in this paragraph 1 or where the context clearly
implies to the contrary, any capitalized term in this Award shall have the
meaning ascribed to that term under the Plan.

2. Non-Qualified Stock Option. The Option is not intended to constitute an
“incentive stock option” as that term is used in Code section 422.

3. Date of Exercise. Subject to the limitations of this Award, each Installment
of Covered Shares of the Option shall be exercisable on and after the Vesting
Date for such



--------------------------------------------------------------------------------

Installment as described in the following schedule; provided, however, that the
entire Option granted pursuant to this Award shall become fully and immediately
vested upon the date on which consummation of a Change in Control occurs.

 

INSTALLMENT OF TIME VESTED

OPTIONS

  

VESTING DATE APPLICABLE TO

INSTALLMENT

                     of Covered Shares

   January 2, 2008

                     of Covered Shares

   January 2, 2009

                     of Covered Shares

   January 2, 2010

                     of Covered Shares

   January 2, 2011

The Option may be exercised on or after the date of the Participant’s
termination of employment with the Company and its Subsidiaries for any reason
only as to that portion of the Covered Shares for which it was exercisable
immediately prior to or became exercisable upon the date of such termination of
employment.

4. Expiration. The Option shall not be exercisable after the Company’s close of
business on the last business day that occurs prior to the Expiration Date. The
“Expiration Date” shall be the earliest to occur of:

(a) the tenth anniversary of the Grant Date;

(b) immediately upon termination of the Participant’s employment with the
Company or any Subsidiary for Cause (as defined in the Plan or in any employment
agreement entered into between the Participant and the Company or any
Subsidiary);

(c) 30 days after the Participant resigns (other than for “Good Reason” within
the meaning of any employment agreement between the Participant and the Company
or any Subsidiary) from the employ of the Company and its Subsidiaries; or

(d) 90 days after any termination of employment with the Company and its
Subsidiaries not described in paragraph (b) or (c) above.

The Option shall expire immediately upon any termination of employment with the
Company and its Subsidiaries as to any portion of the Option which is not
exercisable immediately before such termination of employment and does not
become exercisable upon such termination of employment. Notwithstanding (c) or
(d) above, if the Participant becomes an Impacted CBOT Employee, the Expiration
Date of the Option shall be the later of (i) the last day of the 90-day period
commencing with the Participant’s employment termination date or (ii) the last
day of the period commencing with the Participant’s employment termination date
and ending on the second anniversary of the closing date of the Merger.

 

- 2 -



--------------------------------------------------------------------------------

5. Method of Option Exercise. Subject to the terms of this Agreement and the
Plan, the Option may be exercised in whole or in part by filing a written notice
with the Secretary of the Company at its corporate headquarters prior to the
Company’s close of business on the last business day that occurs prior to the
Expiration Date. Such notice shall specify the number of shares of Common Stock
which the Participant elects to purchase, and shall be accompanied by payment of
the Exercise Price for such shares of Common Stock indicated by the
Participant’s election. Payment shall be made by any method provided in
paragraph 7 of the Plan, other than by delivery of a promissory note.

6. Transferability. The Option is not transferable by the Participant other than
by will or by the laws of descent and distribution, and during the Participant’s
life, may be exercised only by the Participant. It may not be assigned,
transferred (except as aforesaid), pledged or hypothecated by the Participant in
any way whether by operation of law or otherwise, and shall not be subject to
execution, attachment or similar process. Any attempt at assignment, transfer,
pledge or hypothecation, or other disposition of this Option contrary to the
provisions hereof, and the levy of any attachment or similar process upon this
option, shall be null and void and without effect.

7. Plan Governs. Notwithstanding anything in this Award to the contrary, the
terms of this Award are subject to the terms of the Plan, a copy of which may be
obtained by the Participant from the office of the Secretary of the Company; and
this Award is subject to all interpretations, amendments, rules and regulations
promulgated by the Compensation Committee from time to time pursuant to the
Plan.

8. Not An Employment Contract. The Option will not confer on the Participant any
right with respect to continuance of employment or other service with the
Company or any Subsidiary, nor will it interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate or modify the terms
of such Participant’s employment or other service at any time.

9. Fractional Shares. In lieu of issuing a fraction of a share upon any exercise
of the Option, resulting from an adjustment of the Option pursuant to the Plan
or otherwise, the Company will be entitled to pay to the Participant an amount
equal to the Fair Market Value of such fractional share.

10. No Rights As Shareholder. The Participant shall not have any rights of a
shareholder with respect to the shares subject to the Option, until a stock
certificate has been duly issued following exercise of the Option as provided
herein.

11. Applicable Law. The provisions of this Award shall be construed in
accordance with the laws of the State of Delaware, without regard to the
conflict of law provisions of any jurisdiction.

*     *     *     *     *     *

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Non-Qualified Stock Option Award
to be executed in its name and on its behalf, all as of the Grant Date.

 

CBOT HOLDINGS, INC. By:  

 

  Bernard W. Dan   President and Chief Executive Officer